Citation Nr: 1209712	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease (formerly rated as hypertensive cardiovascular disease).

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD).

3.  Entitlement to an effective date earlier than May 18, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970, and from September 1970 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

In August 2007, the RO, in pertinent part, continued the 30 percent evaluation for the Veteran's coronary artery disease and continued the 10 percent evaluation for GERD.  In August 2007, the Veteran submitted notice of disagreement with respect to these claims, and the RO issued a statement of the case dated in May 2008.  The Veteran submitted a substantive appeal in May 2008.  

In December 2008, the RO, in pertinent part, granted entitlement to service connection for post traumatic stress disorder (PTSD), evaluated as 70 percent disabling, effective May 18, 2008.  The Veteran, in a February 2009 statement, disagreed with the effective date assigned.  In June 2010, the RO issued a statement of the case, and the Veteran submitted his substantive appeal the same month.

In January 2010, the RO, in pertinent part, denied entitlement to individual unemployability and denied entitlement to an earlier effective date for entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in February 2010, and the RO issued a statement of the case dated in June 2010.  The Veteran filed a substantive appeal in June 2010.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  As such, this evidence will be considered by the Board in reviewing the Veteran's claims.  In addition, the Veteran requested that the record be held open for 60 days in order to submit additional evidence.  No additional evidence was received within the 60 day period.

During his testimony before the Board, the Veteran indicated that he wished to open a claim of entitlement to service connection for peripheral neuropathy secondary to service-connected diabetes mellitus.  This claim is referred to the AOJ for appropriate action.  

The issues of entitlement to higher evaluations for coronary artery disease and GERD, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2000 RO decision denied the Veteran's claim for service connection for PTSD with dysthymic disorder on the basis that there was no medical evidence that showed a confirmed diagnosis of PTSD, and no evidence of treatment or diagnosis of dysthymic disorder in the Veteran's service medical records; the Veteran appealed this denial and the RO issued a statement of the case dated in August 2001 that denied the claim on the basis that, although the Veteran introduced evidence of a PTSD diagnosis, there was no verified stressor; thereafter, the Veteran was notified in writing of his appellate rights and did not appeal, and the decision became final.

2.  A letter was received at the RO from the Veteran's psychological counselor on February 27, 2002 inquiring about the progress of the Veteran's PTSD claim.  

3.  A statement was received at the RO dated May 18, 2008 requested entitlement to service connection for PTSD.

4.  A December 2008 RO decision granted entitlement to service connection for PTSD and assigned an effective date of May 18, 2008.


CONCLUSION OF LAW

The criteria for an effective date of February 27, 2002, and no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As to the appeal of the effective date assigned following the grant of service connection for PTSD, in cases, as here, where the claim arose in another context - namely, the Veteran trying to establish his entitlement to service connection, and this claim since has been granted, the claim as it arose in that initial context has been substantiated.  So additional VCAA notice is not required because the intended purpose of the notice has been served.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel similarly held that no additional VCAA notice is required in this circumstance, for a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued a SOC in June 2010 addressing the downstream effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed this claim, so an examination and opinion (even one in retrospect) are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2009).

II. Factual Background and Legal Analysis

In written and oral statements in support of his claim, the Veteran has argued that the effective date for service connection should be made retroactive to the date he initially applied for service connection.  During his September 2011 hearing, he maintained that the proper effective date should be the date of his original claim, in part, because the RO at the time issued a statement of the case denying the claim before the RO had completed development regarding his reported stressors.    

The record reflects that Veteran originally filed a claim for service connection for PTSD and depression on April 7, 1999.  A March 2000 RO decision denied the Veteran's claim for service connection for PTSD with dysthymic disorder on the basis that there was no medical evidence that showed a confirmed diagnosis of PTSD, and no evidence of treatment or diagnosis of dysthymic disorder in the Veteran's service medical records.  The Veteran appealed this denial and the RO issued a statement of the case dated in August 2001 that continued the denial on the basis that, although the Veteran introduced evidence of a PTSD diagnosis, there was no verified stressor.  Thereafter, the Veteran was notified in writing of his appellate rights and did not appeal, and the decision became final.

A letter was received at the RO from the Veteran's psychological counselor on February 27, 2002 inquiring about the progress of the Veteran's PTSD claim.  In addition, the Veteran submitted a statement received at the RO on May 18, 2008 that requested entitlement to service connection for PTSD.  After development, a December 2008 RO decision granted entitlement to service connection for PTSD and assigned an effective date of May 18, 2008.

If the Veteran filed a claim for service connection for the disability at issue within one year of his separation from service, and the claim is granted, then he is entitled to an effective date retroactive to the day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In this case, it is undisputed that the Veteran did not file a claim for service connection for PTSD within one year of his discharge from service and has not alleged otherwise.  

If a claim (once filed) is denied and not timely appealed, then the earliest possible effective date the Veteran can receive is when he files a petition to reopen the claim on the basis of new and material evidence.  The proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Further concerning this, the Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").

Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of February 27, 2002, is the earliest effective date assignable for service connection for PTSD, as a matter of law.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was dated in April 1999, more than one year after his separation from service in December 1989.  Accordingly, the applicable regulation dictates that the effective date is the later of the date of receipt of the reopened claim, or the date entitlement arose.  His claim was denied by the RO in March 2000, and after filing a timely notice of disagreement, and receiving a statement of the case dated in August 2001, the Veteran did not file a substantive appeal, and the decision became final.  

The next submission in the claims file that could be interpreted as a claim of entitlement to service connection for PTSD was a letter, received at the RO from the Veteran's psychological counselor on February 27, 2002, inquiring about the progress of the Veteran's PTSD claim.  This letter was written in response to a notation in the August statement of the case that a request was being sent to the USASCRUR for verification of the Veteran's alleged stressors.  After that, there is no other statement in the claims file indicating an intention to file a claim for PTSD until a statement received at the RO dated May 18, 2008 requested entitlement to service connection for PTSD.  After reviewing additional evidence, the RO granted service connection, and assigned an effective date of May 18, 2008.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."

In this regard, the Board notes that VA regulations define "application" or "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is further defined as any communication or action from a Veteran or his duly authorized representative indicating an intent to apply for one or more benefits under the laws administered by the VA. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.  VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it has been expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2).

In this case, the Board accepts the February 27, 2002 letter as an informal claim of entitlement to service connection for PTSD.  It is a letter from the Veteran's psychological counselor written on behalf of the Veteran making an inquiry about his claim for PTSD. This is sufficient to be considered an informal claim under the applicable regulations.  

The Veteran, however, has indicated that he wishes the effective date to go back even further, to April 1999, the date of his original claim.  He contends that, because the RO failed to finish development of his claim prior to issuing the August 2001 statement of the case, that this was a mistake on the part of the RO and that he should not be penalized for it.  While the Board notes that the RO had not finished its development regarding stressor verification, and stated so expressly in the August 2001 statement of the case, this did not excuse the Veteran from his duty to timely file a substantive appeal.  After a rating decision is issued, the Veteran had one year to file a notice of disagreement with respect such decision.  Thereafter, the Veteran had an additional 60 days to file a substantive appeal after a statement of the case is issued.  38 C.F.R. § 20.302 (2002).  In this case, the Veteran did not file a substantive appeal.  The Veteran's representative also noted this in testimony before the Board.  To file a substantive appeal was the Veteran's remedy for preserving error at the RO.  Had the Veteran done so, this matter would have been appealed to the Board, and the Veteran would have had an opportunity to proceed with his claim and pursue further development.  Because he did not do so, he abandoned the claim.

Nor has the Veteran alleged clear and unmistakable error (CUE) in the initial March 2002 decision, certainly not with the required degree of specificity in his pleadings to constitute a valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  In the absence of a successful collateral attack on the March 2002 RO decision on the basis of CUE, there are no grounds for a free-standing earlier effective date claim concerning matters addressed in that earlier, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In view of the foregoing, the Board concludes that there is no basis upon which to establish an effective date for service connection for PTSD any earlier than February 27, 2002.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is in favor of assigning an effective date for service connection for PTSD of February 27, 2002, but no earlier.  The benefit of the doubt doctrine has been considered in the instant case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An effective date of February 27, 2002, but no earlier, for the grant of service connection for PTSD is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's other claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

With respect to the Veteran's claims for increased ratings for coronary artery disease and GERD, the Board notes that the Veteran, in testimony before the Board, indicated that these conditions had worsened.  The Veteran testified to increased symptoms in connection with his GERD, and noted that he had recently undergone  placement of a stent in connection with his coronary artery disease.  He testified that his private physician indicated that another stent would be required within a year.  The most recent VA examinations in connection with his claims are dated in June 2007, with an addendum in August 2007.  The Veteran was also examined for his heart in November 2009, but this was in connection with a claim for erectile dysfunction and did not meet the criteria for evaluating his service-connected coronary artery disease.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

With respect to his individual unemployability claim, The Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran is evaluated at a combined 90 percent evaluation, with his service-connected PTSD being evaluated as 70 percent disabling.  He therefore meets the numerical criteria indicated above.  

The Veteran is also unemployed and a December 2009 VA examination report indicated that the Veteran retired in 2001 due to a combination of his PTSD anxiety, multiple severe physical pains, and emerging depression.  The Veteran has not been afforded a VA examination in connection with this claim.  Upon remand, this should be remedied and the Veteran afforded an appropriate examination in connection with this claim.

In addition, the Board notes that the increased rating claims may affect the issue of individual unemployability.  Because the determination of the increased rating claims may potentially impact the individual unemployability claim, a remand of the individual unemployability claim is appropriate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his service-connected disabilities.  Updated treatment records from VA should be associated with the Veteran's claims file.  In addition, the Veteran testified that he received treatment from a Dr. Class in Sarasota.  Records of the Veteran's treatment with this physician should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  And the Veteran's vocation rehabilitation folder should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include updated treatment records from VA and records of the Veteran's treatment with Dr. Class.  The Veteran's vocation rehabilitation folder should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected coronary artery disease and GERD.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to coronary artery disease, the examiner should render findings as to whether (i) a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, (ii) workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, (iii) the condition has resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of 30 to 50 percent,  or (iv) the condition results in chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of less than 30 percent.  

With respect to GERD, the examiner should render findings as to whether the condition is productive of (i) two or more of the symptoms detailed in the next section (section ii) but of less severity, (ii) persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or (iii) of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After all outstanding records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevents him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


